In an action to recover damages for personal injuries and for medical expenses and loss of services, the appeal is from so much of an order of substitution as fixes the lien of the retiring attorney at 15% of the amount of the recovery, which the substituted attorneys are directed to deduct from any recovery, whether by suit, settlement, or otherwise, for payment to the retiring attorney, and from so much of said order as on reargument adhered to the original decision. Order affirmed, with $10 costs and disbursements. No opinion. Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ., concur.